Title: From Thomas Jefferson to John Browne Cutting, 12 December 1822
From: Jefferson, Thomas
To: Cutting, John Browne,Law, Thomas

Monticello
Dec. 12. 22.Th: Jefferson salutes Dr Cutting with antient & friendly recollections, and with a mind which does not easily part with early impressions. he hopes the years which have intervened since they last saw each other
			 have been to Dr Cutting years of health and pleasantness, & that he yet has many such to come.Marching abreast with mr Law in the Calender of time, it is his particular lot to suffer by two dislocated wrists now stiffened by age, and rendering writing slow, painful, and all but impossible. he is happy to find by the pamphlet mr Law has so kindly sent him, that his mind is still equal to the continuation of his useful labors, and that his zeal for the general good is  unabated. where they are next to meet, in this, or some other untried state of being, he knows not, but if we carry with us the affections of this world he shall there greet mr Law with unchanged esteem and respect.